                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             EUREKA DIVISION

                                   7

                                   8     ALFONSO OSEGUERA, et al.,                          Case No. 17-cv-03252-PJH (RMI)
                                   9                    Plaintiffs,
                                                                                            ORDER ON DISCOVERY MOTION
                                  10             v.
                                                                                            Re: Dkt. No. 57
                                  11     LONGHUA ZHU, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On April 10, 2019, the undersigned held a hearing on the parties’ Discovery Dispute

                                  15   Statement (dkt. 57). For the reasons stated on the record, and after finding that the opt-out

                                  16   Documents signed by current and former employees entitled “NOTICE OF A PAGA LAWSUIT

                                  17   AND NOT TO PARTICIPATE” are not reliable or may be coercive, it is ORDERED that

                                  18   Defendants will provide Plaintiffs’ counsel all payroll and timekeeping documents of those

                                  19   employees who signed an opt-out document provided by Defendants, by June 9, 2019. While

                                  20   social security numbers may be redacted from payroll and timekeeping documents, the names of

                                  21   the employees shall not be redacted. The documents to be produced here are protected under the

                                  22   Protective Order entered in the action.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 1, 2019

                                  25

                                  26
                                                                                                     ROBERT M. ILLMAN
                                  27                                                                 United States Magistrate Judge
                                  28
